Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following section below is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1.	Claims 1-30 are allowable subject matter over the prior art Gamand (US 2017/0331528).

2.	Claim 1 discloses an apparatus for wireless communication that includes a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, from a first wireless device, a plurality of reference signals to a second wireless device using a plurality of combinations of analog beamforming parameters associated with two or more beams that are configured to carry two or more multiple-input multiple-output streams, wherein the plurality of reference signals are transmitted for different combinations of one or more sets of transmit beamforming parameters and one or more sets of receive beamforming parameters; receive, from the second wireless device, a report that indicates a first combination of analog beamforming parameters is selected for the analog beamforming parameters at the second wireless device; and communicate with the second wireless device via the two or more beams based at least in part on the first combination of analog beamforming parameters. While Gamand discloses a wireless communication method and/or system but it doesn’t however discloses the wireless method and/or system of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the wireless method and/or system of the instant limitation as discussed above. Independent claim 12 & 22 are similarly analyzed. 

3.	Claim 1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637